Citation Nr: 0909341	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for a status post 
fracture of the medial aspect of the talar dome, with 
Achilles tendonitis and degenerative joint disease, right, 
currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1985.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefits sought on 
appeal.  
			
In December 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disability is not manifested by 
ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's right ankle disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5024-5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
Board further notes that while the Veteran's entire history 
is reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran has been assigned a 20 percent rating for his 
right ankle disability.  This is the maximum rating available 
under DC 5271.  Therefore, that code section cannot serve as 
a basis for an increased rating.

The only other diagnostic code pertaining to the ankle that 
allows a rating in excess of 20 percent is DC 5270, which 
requires ankylosis of the ankle.  Ankylosis has not been 
shown by the evidence.  At a VA examination in February 2007 
the Veteran displayed dorsiflexion to 15 degrees and plantar 
flexion to 10 degrees.  He could invert 5 degrees and evert 
10 degrees.  At a VA examination of June 2006 the Veteran 
displayed dorsiflexion to 15 degrees and plantar flexion to 
35 degrees.  He could invert 10 degrees and evert 5 degrees.  
In a private treatment record of August 2005, no limitation 
of motion was noted and the examiner found his 
musculoskeletal examination was "within normal limits," 
aside from pain on palpation.  Moreover, the Veteran has 
never contended that his ankle is frozen in one position.  
For all of these reasons, the Veteran is not entitled to a 
rating in excess of 20 percent under DC 5270.

The Board has additionally considered Diagnostic Code 5262 
which  but which allows for ratings in excess of 20 percent 
where there is either a malunion of the tibia and fibula with 
a marked knee or ankle disability, or where there is nonunion 
of the tibia and fibula.  Here, however, this has not been 
shown.  X-rays were taken in June 2006 and August 2005 and 
neither showed this abnormality.  As such, a rating in excess 
of 20 percent is also not warranted under DC 5262.  

The Board finds there are no other diagnostic codes for 
application.  The Board has additionally considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The February 2007 examiner 
did find pain on motion and that there was an additional 
limitation of motion on repetitive use, but the exact 
limitation was not specified.  In contrast, the June 2006 VA 
examiner found no objective evidence of painful motion, and 
further found that while he may have increased weakness, 
excess fatigability, incoordination, and a lack of endurance 
with prolonged use, the amount of limitation would be 
"entirely speculative."  Accordingly, the Board finds that 
the maximum percent disability rating of 20 percent under DC 
5271 that has been assigned adequately compensates the 
Veteran's functional loss, pain, and weakness resulting from 
his right ankle disorder. 

In reaching this decision the Board has considered the 
Veteran and his wife's lay statements that his right ankle 
disability is of such a severity that a higher rating is 
warranted.  However, the Veteran and his wife, as a lay 
persons untrained in the field of medicine, are not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  These arguments cannot 
provide a factual predicate upon which the compensation 
sought may be granted.  For all of the above reasons, the 
claim must be denied.

Extraschedular Consideration
The Board does not find that consideration of an 
extraschedular evaluation is warranted for the Veteran's 
right ankle disability.  Extraschedular consideration is 
undertaken where there is evidence of unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, that takes the case outside the norm.  38 
C.F.R. § 3.321(b)(1) (2007).  Ordinarily, the VA Schedule for 
Rating Disabilities will apply unless there are exceptional 
or unusual factors that would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

Here, there is evidence suggestive of the Veteran's inability 
to work due to his service-connected right ankle disability.  
Particularly, the February 2007 VA examiner found, "[h]e is 
not able to work because of his ankle," and the June 2006 VA 
examiner found, "[h]e does not work. The patient is 
convinced he is disabled since he is already on social 
security disability; so this condition, if he did work, would 
have some effect on it."

Despite this evidence, extraschedular consideration is not 
warranted.  As recently held by the Court in Thun v. Peake, 
22 Vet. App. 111 (2008), the threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual pt. III, 
subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration 
has not been met.  The Board cannot find that the rating 
schedule is impractical in addressing the Veteran's 
symptomatology.  His right ankle disability is adequately 
contemplated by Diagnostic Code 5271.  If the condition were 
more severe and a greater limitation of motion were shown, he 
would be entitled to a higher rating under DC 5270, as 
discussed above.  He simply does not meet the criteria for a 
higher rating.  He has not alleged any symptomatology not 
addressed by the applicable diagnostic codes.  The Board also 
notes that Social Security benefits were granted based on a 
disorder of the back, not on the ankle disorder.  In short, 
the symptomatology associated with his right ankle disability 
is adequately contemplated by the rating schedule, the 
assigned evaluation is adequate, and the threshold factor for 
extraschedular consideration has not been met.  The Board 
does not find that the disability warrants referral to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
November 2006 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the Veteran that he 
should submit any additional evidence that he had in his 
possession, and provided him with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
Board finds that the November 2006 VCAA letter complies with 
the four notice requirements of Vazquez.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
given the opportunity for a personal hearing.  He has been 
afforded two VA examinations in connection with this claim.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Indeed, in February 2009 the Veteran indicated he has no 
additional evidence to submit.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 20 percent for residuals of the 
Veteran's status post fracture of the medial aspect of the 
talar dome, with Achilles tendonitis and degenerative joint 
disease, right, is denied.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
bilateral hearing loss.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the first element for service connection is met.  
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  At an August 2007 VA examination, the Veteran 
displayed an auditory threshold greater than 40 decibels at 
3000 and 4000 Hertz in both ears.  The Veteran was diagnosed 
with mild to moderate sensorineural hearing loss at 3000 
through 8000 Hertz bilaterally.

Comparison of the veteran's service entrance examination and 
his discharge examination reflects a slight decrease in his 
hearing ability. A review of his DD 214 confirms he served as 
a canon crewman for 4 years and 9 months.  

The August 2007 VA examiner determined, however, that the 
Veteran's current hearing loss cannot be related to his 
military service because his hearing was within normal limits 
at the time of discharge.  A review of the Veteran's service 
treatment records confirms this.  However, a July 2006 VA 
treatment provider noted that the Veteran was in the 
artillery in service, and that his "hearing loss 
configuration on both exams is consistent with noise 
exposure."  A May 2003 VA treatment provider also noted the 
Veteran's "Hx [history] of military noise exposure."  Given 
the contradictory findings of the August 2007 and July 2006 
VA providers, and the fact that the August 2007 VA examiner 
failed to fully discuss either the decrease in hearing 
ability while in service or the Veteran's MOS, the Board 
finds another VA examination is necessary in order to fairly 
decide the claim.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA audiological 
examination to ascertain the nature and 
etiology of his bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed hearing 
loss had its onset during service or is 
in any other way causally related to his 
active service.  The examiner should take 
note of the Veteran's military service 
specialty of cannon crewman as well as 
his service treatment records, and 
specifically reconcile the statements 
made by the July 2006 and August 2007 VA 
providers.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


